Per Curiam.
The sole issue before us is whether sec. 8.20 (6), Stats., is restricted to electors as candidates or whether it is extended to include independent Presidential and Vice-Presidential nominees. Sec. 8.20 (6) provides:
“Each candidate shall file with his nomination papers a declaration that he will qualify for the office, if elected.”
This section requires that declarations of acceptance and qualification 1 be filed with the respondent, not only by the electors who are candidates,2 but also by the independent nominees for President and Vice-President who are deemed “candidates” for the purpose of meeting the requirements of sec. 8.20 (6).
Accordingly, the petition for alternative writ of mandamus is denied on its merits.

 State ex rel. Barber v. Circuit Court (1922), 178 Wis. 468, 190 N. W. 563.


 State ex rel. Boulton v. Zimmerman (1964), 25 Wis. 2d 457, 130 N. W. 2d 753.